DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Warning
Applicant is advised that should claims 16 and 18 be found allowable, claims 19 and 20 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this instance, claim 19 is a word for word duplicate of claim 16 and claim 20 is a duplicate of claim 18.

Drawings
Figures 3 and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
P, therefore, the heat exchanger should be corrected to reference number (10).
Throughout the specification, the phrase “Error! Reference source not found.” appears such as in paragraphs 68, 70, and 113.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-12 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McGee et al. (US 2019/0323429, herein McGee).
In regards to claim 1, McGee discloses
A heat exchanger assembly (Figs.3a and 3b) comprising:
an inlet duct (124);
a heat exchanger (140) coupled to the inlet duct wherein the intake plane of the heat exchanger is at an angle between 0 degrees and 90 degrees to the primary flow direction of the inlet duct (Fig.3a, heat exchanger 140 is provided at an angle to the inlet duct; Fig.3b, the primary flow direction is at an angle due to the seal 150 being partially open and thus the intake plane of the heat exchanger is at an angle between 0 degrees and 90 degrees to the primary flow direction; see also paragraph 58, the heat exchanger 140 may be provided in any number of different orientations);
a plurality of turning vanes (Fig.3b, turning vanes are provided in connection to the heat exchanger) coupled to the heat exchanger and protruding into the inlet duct, the plurality of turning vanes comprising:
a straight leading edge of length L that is parallel to the primary flow direction of the inlet duct (see Fig.A);
a convex lower surface that transitions a bottom of the leading edge to an upper wall of a lower channel situated below the convex lower surface of the turning vane (Fig.A, the inlet is on the bottom and the turning vane has a convex upper surface); and
a concave upper surface that transitions a distal tip of the turning vane to a lower wall of an upper channel situated above the concave upper surface of the turning vane (Fig.A, the turning vane has a concave lower surface).	
	McGee does not specifically show a convex lower surface or a concave upper surface as claimed. However, in the present invention, the inlet is above the heat exchanger (Figs.5 and 7). McGee discloses an inlet at the bottom and the turning vanes are similarly positioned as claimed for the air flow. Fig.4 shows that the heat exchanger (140) is provided all the way around the engine (130), and in Fig.B, Fig.3b is flipped upside down to show a convex lower surface and a concave upper surface as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGee’s heat exchanger such that the intake plane of the heat exchanger is at an angle between 0 degrees and 90 degrees to the primary flow direction of the inlet duct as disclosed in Fig.3a and to provide turning vanes with a convex lower surface and a concave upper surface since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI-C).

    PNG
    media_image1.png
    637
    877
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    606
    898
    media_image2.png
    Greyscale

In regards to claim 2, McGee discloses that the heat exchanger is a plate and fin heat exchanger (Fig.3b).
In regards to claim 3, McGee discloses that the convex lower surface is tangential to the bottom of the straight leading edge (Fig.3b and see Fig.B above).
In regards to claim 4, McGee discloses that the convex lower surface is tangential to the upper wall of the lower channel (Fig.3b and see Fig.B above).
In regards to claim 5, McGee discloses that the plurality of turning vanes are each coupled to a sidebar of the plate and fin heat exchanger (Fig.3b).
In regards to claim 8, McGee discloses that a throat followed by a diffuser is formed between adjacent turning vanes in the plurality of turning vanes (Fig.3b, inlet of fluid between the turning vanes forms a throat and the spacing between each turning vane forms a diffuser).
In regards to claim 10, McGee discloses that the heat exchanger comprises a heat exchanger matrix that is curved in the direction of an inlet or outlet flow (Fig.3a).
In regards to claim 11, McGee discloses that the heat exchanger is a radial inflow or a radial outflow heat exchanger (Figs.4 and 5).
In regards to claim 12, McGee discloses that each turning vane in the plurality of turning vanes is located on every other sidebar (Fig.3b).
In regards to claim 14, McGee discloses that each turning vane in the plurality of turning vanes further comprises a distal tip (at an end of the turning vane that connects to the heat exchanger) that is defined by an arc with radius r and wherein the distal tip is tangential to both the leading edge and the concave upper surface (Fig.3b).
In regards to claim 15, McGee discloses that the distal tip is a point with a radius r of zero (Fig.3b).
In regards to claims 16 and 19, McGee discloses
A heat exchanger assembly (Figs.3a and 3b) comprising:
an inlet duct (124);
a heat exchanger (140) coupled to the inlet duct wherein the intake plane of the heat exchanger is at an angle between 0 degrees and 90 degrees to the primary flow direction of the inlet duct (Fig.3a, heat exchanger 140 is provided at an angle to the inlet duct; Fig.3b, the primary flow direction is at an angle due to the seal 150 being partially open and thus the intake plane of the heat exchanger is at an angle between 0 degrees and 90 degrees to the primary flow direction; see also paragraph 58, the heat exchanger 140 may be provided in any number of different orientations); and
a plurality of turning vanes (Fig.3b, turning vanes are provided in connection to the heat exchanger) coupled to the heat exchanger and protruding into the inlet duct, each turning vane of the plurality of turning vanes comprising:
a straight leading edge of length L that is parallel to the primary flow direction of the inlet duct (see Fig.A);
a convex lower surface that transitions a bottom of the leading edge to an upper wall of a lower channel situated below the convex lower surface of the turning vane (Fig.A, the inlet is on the bottom and the turning vane has a convex upper surface); and
a concave upper surface that transitions a distal tip of the turning vane to a lower wall of an upper channel situated above the concave upper surface of the turning vane (Fig.A, the turning vane has a concave lower surface), wherein the distal tip (at an end of the turning vane that connects to the heat exchanger) is defined by an arc with radius r and wherein the distal tip is tangential to both the leading edge and the concave upper surface (Fig.3b).
	McGee does not specifically show a convex lower surface or a concave upper surface as claimed. However, in the present invention, the inlet is above the heat exchanger (Figs.5 and 7). McGee discloses an inlet at the bottom and the turning vanes are similarly positioned as claimed for the air flow. Fig.4 shows that the heat exchanger (140) is provided all the way around the engine (130), and in Fig.B, Fig.3b is flipped upside down to show a convex lower surface and a concave upper surface as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGee’s heat exchanger such that the intake plane of the heat exchanger is at an angle between 0 degrees and 90 degrees to the primary flow direction of the inlet duct as disclosed in Fig.3a and to provide turning vanes with a convex lower surface and a concave upper surface since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI-C).
In regards to claim 17, McGee discloses that the convex lower surface is tangential to the bottom of the straight leading edge (Fig.3b).
In regards to claims 18 and 20, McGee discloses that a throat followed by a diffuser is formed between adjacent turning vanes in the plurality of turning vanes (Fig.3b, inlet of fluid between the turning vanes forms a throat and the spacing between each turning vane forms a diffuser).

Claims 6, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McGee as applied to claim1 above, and further in view of Schalansky (US 2014/0231057).
In regards to claim 6, McGee does not disclose that the plurality of turning vanes are each mechanically coupled to a sidebar of the plate and fin heat exchanger.
	Schalansky teaches a plurality of turning vanes (Fig.4A, 54) are each mechanically coupled to a sidebar (end portion of main body 12 connected to the inlet manifold 26) of a plate and fin heat exchanger (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGee’s turning vanes to be mechanically coupled to the sidebar as taught by Schalansky since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04 (V-C).
In regards to claim 7, McGee does not disclose that the plurality of turning vanes are each formed as an integrated part of a sidebar of the plate and fin heat exchanger.
Schalansky teaches a plurality of turning vanes (254) formed as an integrated part of a sidebar of the plate and fin heat exchanger (Fig.8A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGee’s turning vanes to be formed as an integrated part of the sidebar as taught by Schalansky in order to ensure smooth fluid flow and simplify manufacturing.
In regards to claim 13, McGee does not disclose a second plurality of turning vanes coupled to the heat exchanger and protruding into the outlet duct.
Schalansky teaches a second plurality of turning vanes coupled to the heat exchanger and protruding into the outlet duct (paragraph 68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGee’s heat exchanger to include a second plurality of turning vanes coupled to the heat exchanger and protruding into the outlet duct as taught by Schalansky in order to provide even flow of fluid out of the outlet duct.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McGee as applied to claim 1 above, and further in view of Han et al. (US 2008/0156471, herein Han).
In regards to claim 9, McGee does not disclose that each turning vane in the plurality of turning vanes includes additional surface features.
	Han teaches a heat exchanger (Fig.5) comprising turning vanes (Figs.6 and 7, 212a), wherein the turning vanes includes additional surface features (40 and 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGee’s turning vanes to include additional surface features as taught by Han in order to allow fluid to flow between the turning vanes in order to provide even flow between the passages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/             Examiner, Art Unit 3763